Title: Continental Congress Report on a Treaty of Commerce between the United States and Great Britain, 1 May 1783
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia] May 1, 1783

The Commitee to whom was referred the letter from Mr. Adams of the  report:
That they have examined the different instructions given to our Commissioners and Ministers abroad and find that the Commissioners for making peace have an implied power to comprehend commercial stipulations in a Treaty of peace; but that there is no direct subsisting power of entering into a treaty of commerce with Great Britain distinct from the treaty of peace.
The Committee are of opinion that a special commission for that purpose ought without delay to be transmitted to the three remaining commissioners for peace Mr. Franklin Mr. Adams and Mr. Jay; and this for the following reasons:
First it is to be inferred from Mr Adams letter who as one of them is to be supposed to know their intention that the Commissioners for making peace have it not in contemplation to interweave into the treaty of peace such ample commercial stipulations as might supersede the necessity of particular treaty of commerce, otherwise it would be misplaced to urge Congress to appoint and authorise a minister for that purpose
2dly. Though it should be the intention of the said Commissioners to enter largely into commercial stipulations, yet if difficulties should intervene in that business, which might postpone too long the benefits of a definitive treaty of peace, they may judge it preferable to forego for the present such stipulations, to bring that important object to a speedy conclusion.
3dly. It is of great importance to The United states as soon as practicable to have a treaty of commerce with Great Britain, not only on account of the immediate advantages of that commerce, but from the possibility of making it the means of extending our commercial privileges with other nations; and because it is probable the impressions of the present conjuncture, may be more favourable to the views of these states than a future period.

The Committee are also of opinion that it will be expedient to authorise the Commissioners to enter into a temporary convention agreeable to Mr. Adam’s idea to last for one year, to give time to mature and conclude the treaty of commerce and to instruct them at the same time to stipulate that the treaty which they may enter into shall be subject to the reversal and observations of Congress before it shall be finally concluded.
On these principles The Committee submit the following resolution:
That a Commission be prepared to Messrs. Adams, Franklin & Jay, authorising them or either of them in the absence of the others, to enter into a treaty of Commerce between the United States and Great Britain, subject to the revisal of the contracting parties previous to its final conclusion; and in the mean time to enter into a commercial convention to continue in force One—year; That the secretary for foreign affairs lay before Congress without delay a plan of a treaty of commerce and instructions relative to the same to be transmitted to the said Commissioners.
